The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3, 5-12, 14, 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleinguenther (US 4,017,980) in view of McDougall (US 954,041) and Miller (US 4,824,063).
 Kleinguenther discloses an apparatus for drying a plurality of sticks W of square or rectangular cross-section, the apparatus comprising an underlying frame 30 to laterally receive sticks, and an overlying frame 26, the overlying frame 26 carrying spaced penetrative members 32a, the sticks to be received by the underlying frame 30 to be constrained by squeezing of the overlying frame 26 comprising of the space penetrative members 32a upon the underlying frame 30. Wherein the sticks are contiguous on the underlying frame 30 (Fig. 1). Wherein the underlying frame 30 and the overlying frame 26 act as a pair of frames, such that a plurality of adjacently arranged pairs of frames are configured as a stack (Fig. 7).  Wherein the sticks squeezed onto the underlying frame 30 using the spaced penetrative members 32a of the overlying frame 26 by at least two of the spaced penetrative members 32a for each stick at each of several positions along a length of the stick (Fig. 1).  Wherein the overlying frame 26 carrying the spaced penetrative members 32a is configured such that there are at least three of the spaced penetrative members 32a for each stick at each position along the length of the stick (Fig. .
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Townsend (US 5,813,137) in view of Tallving (US 6,322,064).
Townsend discloses an apparatus 1 for holding sticks 2 for drying, the apparatus comprising upper lattices or frames 3 and lower lattices or frames 3 being able to be brought to bear on opposed faces of each of the sticks 2 (Fig. 1), at least one of the upper lattices or frames or at least one of the lower lattices or frames having sets of protuberances 7, 8 (Fig. 4) being able to apply pressure into at least one of the sticks against a reaction of at least one of the upper lattices or frames or at least one of the lower lattices or frames, thereby, at intervals along a length of the at least one of the sticks 2, to have each set of the sets of protuberances 7,8 (Fig. 4), .

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive because claims fail to define over the prior art references.  First, the rejection of claim 19 under 112 is withdrawn in view of the amendment to claim 19. Second, with respect to 102 rejection, applicant’s arguments with respect to claim(s) 21 have been considered but are moot .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762